Citation Nr: 0000380	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to July 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 1997 RO decision which denied a claim 
for a TDIU rating.  A personal hearing was held at the RO in 
September 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
sinusitis (rated 50 percent), tinnitus (rated 10 percent), 
status post fracture of the right middle finger (rated 
noncompensable), status post fracture of the left middle 
finger (rated noncompensable), status post right wrist 
fracture (rated noncompensable), and bilateral hearing loss 
(rated noncompensable); his combined service-connected 
disability rating is 60 percent.  

2.  The veteran has a high school education with one year of 
college, and employment experience in cabinet installation; 
he last worked in 1992.  

3.  His service-connected disabilities do not preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1962 to July 1982, when he retired based on completion of 
over 20 years of service.  

The veteran's service-connected disabilities include 
sinusitis (rated 50 percent), tinnitus (rated 10 percent), 
status post fracture of the right middle finger (rated 
noncompensable), status post fracture of the left middle 
finger (rated noncompensable), status post right wrist 
fracture (rated noncompensable), and bilateral hearing loss 
(rated noncompensable); his combined service-connected 
disability rating is 60 percent.  

In a December 1995 letter (addressed to a state vocational 
rehabilitation department), Harry L. Pearce, M.D. described 
the veteran's orthopedic problems, which primarily involved 
the spine.  It was noted the veteran previously had a lumbar 
spine discectomy and now had related degenerative changes and 
leg weakness.  The veteran walked with a cane and had an 
antalgic gait.  The doctor also described significant 
impairment associated with degenerative changes of the 
cervical and dorsal spine.

In a September 1996 letter (sent to an attorney who was 
handling the veteran's claim for Social Security 
Administration (SSA) disability benefits), Frederick N. 
Klippert, M.D. noted he had treated the veteran since 1995 
and that the veteran had a long history of recurrent chronic 
sinusitis for which he underwent nine surgeries beginning in 
1968.  Dr. Klippert indicated that, despite aggressive 
medical therapy and further surgical procedures in 1996, the 
veteran continued to have problems with recurrent nasal 
polyps and pansinusitis.  The doctor opined that the veteran 
was precluded from performing any gainful employment due to 
sinus headaches and the effects of medication required to 
alleviate the headaches.  

Harry Snowdy, M.D. issued statements in October 1996 and 
December 1996 in connection with the veteran's claim for SSA 
disability benefits.  Dr. Snowdy indicated that the veteran 
had undergone cervical spine operations in October and 
November 1996 secondary to cervical spondylotic myelopathy.  
The doctor noted the veteran had extreme weakness from the 
cervical spine condition, had trouble walking, and had to 
wear a cervical Halo device.  The doctor stated that the 
veteran was unable to work and could require more cervical 
spine surgery in the future.  

A January 1997 decision by the SSA reveals that the veteran 
was awarded SSA disability benefits based on cervical 
spondylitic myelopathy, recurrent nasal polyposis, 
depression, status post cervical spine fusion and 
decompression, and status post L-3, 4 diskectomy.  The 
veteran was found to be disabled since 1995.  While the 
decision notes evidence concerning sinusitis, it primarily 
discusses impairment from postoperative cervical spine and 
low back disorders.

On VA audiology examination in January 1997, the veteran 
reported bilateral hearing loss and tinnitus.  He also 
reported episodic disequilibrium, which was associated with 
chronic sinus headaches.  He indicated that he had 20 years 
of military noise exposure.  Audiometric test results were 
within normal limits through 2000 hertz, sloping from a 
moderate sensorineural hearing loss at 3000 hertz to severe 
from 4000 hertz to 8000 hertz, bilaterally.  Speech 
discrimination was good, bilaterally.  

On VA examination in February 1997, the veteran presented in 
a sterno-occipital mandibular immobilizer (SOMI) neck collar.  
It was noted that the veteran was status post cervical fusion 
in 1996 secondary to possible cervical myelopathy.  The 
veteran related a long history of chronic sinus disease 
including multiple sinus procedures with sinus ablation in 
July 1996.  The veteran complained of tenderness over the 
forehead and frontal sinuses.  He indicated that he had daily 
sinus headaches and suffered from frequent sinus infections.  
On physical examination, it was noted that the sinuses did 
not transilluminate.  The examiner indicated that the sinuses 
were tender to palpation and percussion, particularly the 
frontal sinuses.  A well-healed scar, consistent with 
previous sinus surgery was observed on his forehead.  
Physical examination of his left hand and wrist showed normal 
dorsiflexion of the wrist to 80 degrees, palmar flexion of 75 
degrees.  Physical examination of the digits revealed that 
the distal interphalangeal (DIP) joint of the long finger of 
the left hand had flexion to only 50 degrees, but was not 
limiting.  It was noted that radiographs of the veteran's 
sinuses showed air fluid levels consistent with chronic 
sinusitis.  X-rays of the wrists were normal.  The diagnostic 
assessments were status post wrist fracture, doing well; 
chronic sinusitis, refractory to current treatment; and 
status post finger fracture with loss of DIP motion, 
nonlimiting.  

In a September 1997 letter, Stephen B. Kupferberg, M.D. (a VA 
physician) indicated that that the veteran continued to have 
headaches and discomfort due to pansinusitis and nasal 
polyposis. It was noted that the veteran was unable to obtain 
gainful employment due to such symptoms.  The doctor related 
that the veteran's chronic sinusitis and polyposis were 
extremely difficult to control with either medical or 
surgical therapy.  

In November 1997, the veteran submitted a claim for a TDIU 
rating.  He asserted that he was totally disabled and 
unemployable due to chronic sinusitis with related headaches.  
He reported that he had one year of college education and 
last worked full time in December 1992 performing cabinet 
installation.  He stated that his disability affected full-
time employment beginning in December 1995.  The veteran 
related that he had not tried to obtain employment since he 
became too disabled to work.  

An employment information form (VA Form 21-4192) from the 
veteran's last employer was submitted in December 1997.  His 
former employer indicated that the veteran had worked 
installing cabinets and terminated employment in December 
1992 because he "said he hurt his back and has made a living 
off Workmans Comp."

In an April 1998 statement, Dr. Kupferberg (VA doctor) 
related that the veteran remained under treatment for chronic 
sinusitis and polyposis, that the condition had been 
difficult to control with medical and surgical treatment, and 
that it has not allowed the veteran to gain employment at the 
present time.

During a September 1998 RO hearing, the veteran essentially 
claimed he could not work due to his service-connected 
sinusitis.  He maintained that he had severe headaches, pain, 
pressure, blurred vision, dizziness, and frequent nosebleeds 
as a result of his sinus condition.  The veteran said his 
last sinus surgery was in 1996.  He stated that he took 
several prescription medications for sinus pain as well as 
for his cervical spine condition.  He said that his doctors 
advised him against working due to the effects of the 
medication and pain.  The veteran indicated that he wore a 
cervical collar due to neck surgery.  

II.  Analysis

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a). Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is to be 
given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's combined service-connected disability rating is 
60 percent.  The veteran does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  The issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The medical evidence of record reflects significant non-
service-connected disorders, particularly of the spine.  
Impairment from non-service-connected disorders may not be 
considered in support of the claim for a TDIU rating.  38 
C.F.R. §§ 4.14, 4.19.  

The veteran's education includes one year of college, and he 
has post-service employment experience in cabinet 
installation.  He last worked in 1992 and reportedly stopped 
work due to a non-service-connected low back condition, and 
since then he has had extensive treatment for both cervical 
spine and lumbar spine disorders.  There is no indication 
that the veteran stopped working due to service-connected 
sinusitis or any other service-connected disability.  He has 
been awarded SSA disability benefits based on a combination 
of non-service-connected cervical spine, low back, and 
psychiatric disorders and service-connected sinusitis.  
However, the SSA decision clearly indicates the veteran's 
major impairment is his non-service-connected spine disorder.  

The medical evidence shows minimal impairment from the 
service-connected tinnitus (rated 10 percent), and no 
impairment from the service-connected disabilities which are 
rated noncompensable.  The veteran maintains that he is 
unable to work due to his service-connected sinusitis (rated 
50 percent).  While the Board notes the doctors' statements 
submitted by the veteran, to the effect that his sinusitis 
prevents him from working, the weight of the probative 
medical evidence is to the contrary.  As noted, the veteran 
terminated his last job as a cabinet installer due to a non-
service-connected back condition.  While he has received 
treatment for his sinus condition since then, at his 1998 
hearing he reported his last sinus surgery was in 1996 and 
the condition was being treated with medication.  The medical 
records as a whole do not demonstrate that the veteran is 
incapable of performing his previous work in cabinet 
installation or other forms of similar work (for which he is 
qualified be his employment experience and education which 
includes a year of college) due solely to his sinusitis and 
other service-connected conditions.  Rather, the evidence 
shows the veteran is not working because of serious non-
service-connected spine conditions which require use of a 
cervical brace, a cane to ambulate, etc.  

While the veteran's service-connected disabilities may limit 
him from some forms of work, they do not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  The high 
combined 60 percent compensation rating currently assigned 
for his service-connected conditions is recognition that such 
conditions would make it difficult to perform some forms of 
work, yet the evidence fails to show that service-connected 
conditions prevent him from performing the physical and 
mental acts required for employment for which he is 
qualified.  There are no unusual factors which might make his 
case different from similarly rated veterans.  Van Hoose, 
supra.  

In sum, the veteran's service-connected disabilities do not 
prevent gainful employment, and the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  



ORDER

A TDIU rating is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

